Detailed Office Action
	Applicant’s amendment and arguments filed on 9/2/2022 have been entered and fully considered. Claims 13 and 15 are amended. Claims 1-12 are withdrawn from examination. Claims 16-20 are cancelled. New claims 21-24 are added. Claims 1-15 and 21-24 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to claims 13 and 15 have overcome the 35 USC 112(b) rejections previously set forth in the non-final office action of  6/2/2022. Those rejections are withdrawn.
Applicant’s arguments that claim 13 amendment overcomes the 35 USC 102(a)(1) and double patenting rejections previously set forth in the non-final office action of  6/2/2022, have been fully considered and found not to be persuasive. The amended claim 13 is rejected in the double patenting and 35 USC 102(a)(1) sections below. The cited prior art of ORROCK (US-201/0024316), hereinafter ORROCK discloses the amended limitations of claim 13 (see below).
The Examiner acknowledges the addition of new claims 21-24. They are also rejected in this final office action as they are disclosed by ORROCK (see below).
Claim Objections
Claim 13 is objected to because of the following informalities:  in line 10 replace “a Q/M ratio” with “ a charge-to-mass (Q/M) ratio”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, 21 , 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ORROCK (US-201/0024316), hereinafter ORROCK. Note that the italicized text below are the instant claims.
Regarding claim 13, ORROCK discloses A method for printing a three-dimensional part with a selective deposition-based additive manufacturing system having a layer development engine, a transfer medium, and a layer transfusion assembly {[0008] note electrophotography-based is the deposition-based, [0038] note the teaching on selective direct deposition, [FIG. 1]}, the method comprising: 
providing a part material to the selective deposition-based additive manufacturing system {[claim 11]}, 
the part material compositionally comprising a charge control agent {[claim 11]}, 
and a thermoplastic polyurethane polymer {[claim 15]}, 
a solvent {[0102] note the organic solvent in the part material}, 
and a base {[0104] note addition of sodium hydroxide (a base) to the part material or to the stabilized solvated droplet suspension}
and has a powder form having a D90/D50 particle size distribution and a D50/D10 particle size distribution each ranging from about 1.00 to about 1.40 {[0096]} ; 
triboelectrically charging the part material to a Q/M ratio having a negative charge or a positive charge, and a magnitude ranging from about 5 micro-Coulombs/gram to about 50 micro-Coulombs/gram {[0073], [claim 11] note teaching on both positive or negative charge}; 
developing layers of the three-dimensional part from the charged part material with the layer development engine {[claim 11]}; 
electrostatically attracting the developed layers from the layer development engine to the transfer medium {[claim 11]}; 
moving the attracted layers to the layer transfusion assembly with the transfer medium {[claim 11]}; 
and transfusing the moved layers to previously-printed layers of the three-dimensional part with the layer transfusion assembly using heat and pressure over time {[claim 11], [0023] note teaching on heating and pressing that inherently done over a period of time}.  
Regarding claim 14, ORROCK discloses wherein the powder form of the part material has a D50 particle size ranging from about 5 micrometers to about 30 micrometers {[0095]}. 
Regarding claim 15, ORROCK discloses wherein the charge control agent constitutes from about 0.1% by weight to about 5% by weight of the part material {[0079]}.
Regarding claim 21, ORROCK discloses the solvent comprising at least one of methylethylketone (MEK) and tetrahydrofuran (THF) {[0102]}.
Regarding claims 23 and 24, ORROCK discloses the part material further comprising a heat absorber (claim 23), wherein the heat absorber constitutes from about 0.5% by weight to about 10% by weight of the part material (claim 24) {[0092]}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ORROCK as evidenced by Colloidal Silica, hereinafter COLLOIDAL, and Dispersing Agents, hereinafter DISPERSING.
Regarding claim 22, ORROCK discloses all the limitations of claim 13. ORROCK further discloses the presence of sodium hydroxide {[0104]} and a surfactant in the part material {[0103] note that as evidenced by COLLOIDAL, colloidal silica is a surfactant, furthermore as evidenced by DISPERSING, a dispersant or a water-droplet interface promoter is a surfactant}.
However, ORROCK is silent on adding sodium hydroxide and surfactant together as “the base”. 
At the effective filing date of the instant invention, it would have been obvious to one ordinary skill in the art to have added part of the surfactant of ORROCK {[0103] the water interface promoter} together with the sodium hydroxide of ORROCK. One would have been motivated to have added these together, since the presence of surfactant in the sodium hydroxide solution further assists with a dispersion and better mixing effect enabling better action of sodium hydroxide on the removal of silica {[0104]}. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-15 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,061,221, hereinafter US ‘221 in view of ORROCK.
Instant Claims 13-15 and 23-24 and claims 1-3 of US ‘221 have limitations that mirror each other almost exactly, but US ‘221 does not list polyurethane as the thermoplastic material that may be used (instant claim 13). Also, US ‘221 does not claim addition of a solvent that includes a methylethylketone (instant claims 13 and 21) and a base that includes sodium hydroxide and a surfactant (instant claims 13 and 22). 
However, ORROCK teaches that a thermoplastic polyurethane may be used {[claim 15]}. Furthermore, ORROCK teaches addition of methylethylketone {[0102]} and sodium hydroxide (base) with a surfactant {[0103], [0104], also see 103 section above}.
At the effective filing date of the instant invention, it would have been obvious to a person having ordinary skill in the art to have combined the teachings of ORROCK and US ‘221 as they have the same disclosure, embodiments, and specification, and US ‘221 is merely a continuation of ORROCK that has been patented.
Thus, the claims are not patentably distinct from each other
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748